DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/22/2021 has been entered.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because it appears that although the claim 19 directed to the apparatus, the claim 19 also recites the method step “the phase change memory cell store information by using variation of interface resistance of the phase change material layer.”  Thus it appears that claim 19 is not a proper process claim, and the claim is not a machine, manufacture, or composition of matter.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the limitation "the electrode pair" in line 9.  There is insufficient antecedent basis for this limitation in the claim and therefore this limitaiton renders the claim indefinite.
Claim 19 recites the limitation "the electrode layers" in the last line.  There is insufficient antecedent basis for this limitation in the claim and therefore this limitaiton renders the claim indefinite.
Claim 19 recites the limitation “the phase change memory cell store information by using variation of an interface resistance of the phase change material layer.”  This limitation renders the claim indefinite because it appears that claim directed to both an apparatus and the method steps of using the apparatus.  And according to MPEP 2173.05 (p), II, a single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. See In re Katz Interactive Call Processing Patent Litigation,
Claim 23 is indefinite because it depends on indefinite claim 19.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims  19 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over In T Zandt (US 2008/0277642) in view of Pop (US 2013/0279245)
Regarding claim 19, In T Zandt discloses a phase change memory cell, wherein the phase change memory cell comprises: a Si substrate (101) (Figs. 1-26); a second dielectric material layer (123) formed on a surface of the Si substrate (101); a lower electrode (202) formed on a surface of the second dielectric material layer (123), (Fig.4), a phase change material layer (Fig.14, numeral 215) formed on surfaces of the lower electrode (202) and the second dielectric material layer (123), the phase change material layer has a width less than or equal to the width of the electrode pair and has a first thickness (Fig.16); the reversible phase change behavior of the phase change material layer is mainly interfacial characteristics ([0051]), the phase change memory 
	In T Zandt does not explicitly disclose (1) the first thickness ranges from 6 angstrom to 15 angstrom;  (2) the length of the phase change material layer ranges from 50 angstrom to 100 angstrom; (3) that the material of the electrode layers is graphene.
	Regarding element (1), In T Zandt however discloses using elongated PCM stripe ([0051]).  In T Zandt further discloses that the thickness of PCM layer is 1nm and 2 nm ([0078]).
	 It would have been therefore obvious to one of ordinary skill in the art at the time the invention was field to adjust the thickness of PCM layer to be in the claimed range for the purpose optimization contact resistance (In T Zandt, [0051]).
Regarding element (2), In T Zandt however discloses that the distance between the contact-holes, defines the length of the effective part of the phase change material ([0066]).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was field to adjust the length of the phase change material layer to be in the claimed range for the purpose of optimizing current density (In T Zandt; [0011]).
Regarding element (3), Pop discloses that the material of the electrode layers is graphene (claim 15).

Regarding claim 23, In T Zandt does not explicitly disclose that the thickness of the third dielectric material layer ranges from 20nm to 100nm.
In T Zandt however discloses that the third dielectric layer provides thermal insulation beneficial for lowering the RESET-power ([0078]).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to have the thickness of the third dielectric material layer to be in the claimed range for the purpose of providing thermal insulation beneficial for lowering the RESET-power (In T Zandt, [0078]).
Response to Arguments
Applicant's arguments filed 02/24/2021 have been fully considered but they are not persuasive.
Applicant’s arguments that In T Zandt does not disclose that “"an upper electrode layer being in contact with the phase change material layer" are not persuasive because In T Zandt discloses an upper electrode layer (Fig.16, numeral 240) ([0068]) being in contact with the phase change material layer (215).
Applicant’s arguments that In T Zandt does not disclose that the length of the phase change material layer ranges from 50 angstrom to 100 angstrom are not persuasive because although In T Zandt does not explicitly disclose that that the length of the phase change material layer ranges from 50 angstrom to 100 angstrom, In T 
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was field to adjust the length of the phase change material layer to be in the claimed range for the purpose of optimizing current density (In T Zandt; [0011]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA SLUTSKER whose telephone number is (571)270-3849.  The examiner can normally be reached on Monday-Friday, 9 am-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/JULIA SLUTSKER/Primary Examiner, Art Unit 2891